

	

		II

		109th CONGRESS

		1st Session

		S. 1054

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mrs. Feinstein (for

			 herself and Mr. Ensign) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Elementary and Secondary Education Act of

		  1965 to specify the purposes for which funds provided under part A of title I

		  may be used.

	

	

		1.Short titleThis Act may be cited as the

			 Title I Integrity Act of

			 2005.

		2.Direct and

			 indirect instructional servicesSubpart 1 of part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6311 et seq.) is amended by adding at the end the

			 following:

			

				1120C.Direct and

				indirect instructional services

					(a)In

				general

						(1)Use of

				fundsNotwithstanding any other provision of this Act, a local

				educational agency shall use funds received under this part only for direct

				instructional services and indirect instructional services.

						(2)Limitation on

				indirect instructional servicesA local educational agency may

				use not more than 10 percent of funds received under this part for indirect

				instructional services.

						(b)Instructional

				services

						(1)Direct

				instructional servicesIn this section, the term direct

				instructional services means—

							(A)the

				implementation of instructional interventions and corrective actions to improve

				student achievement;

							(B)the extension of

				academic instruction beyond the normal school day and year, including during

				summer school;

							(C)the employment of

				teachers and other instructional personnel, including providing teachers and

				instructional personnel with employee benefits;

							(D)the provision of

				instructional services to prekindergarten children to prepare such children for

				the transition to kindergarten;

							(E)the purchase of

				instructional resources, such as books, materials, computers, other

				instructional equipment, and wiring to support instructional equipment;

							(F)the development

				and administration of curricula, educational materials, and assessments;

							(G)the

				transportation of students to assist the students in improving academic

				achievement;

							(H)the employment of

				title I coordinators, including providing title I coordinators with employee

				benefits; and

							(I)the provision of

				professional development for teachers and other instructional personnel.

							(2)Indirect

				instructional servicesIn this section, the term indirect

				instructional services includes—

							(A)the purchase or

				provision of facilities maintenance, gardening, landscaping, or janitorial

				services, or the payment of utility costs;

							(B)the payment of

				travel and attendance costs at conferences or other meetings;

							(C)the payment of

				legal services;

							(D)the payment of

				business services, including payroll, purchasing, accounting, and data

				processing costs; and

							(E)any other

				services determined appropriate by the Secretary that indirectly improve

				student

				achievement.

							.

		

